Shaw, C. J.
This is a very narrow question, upon the construction of a clause in the will of Samuel Brimblecom, deceased. Being desirous of making an ample provision for his wife, he gives her the use and improvement of one third part of all his real estate, and the use of one third of the household furniture, and then adds,— and the interest of $6,000. —■ to have, Sic., for and during her natural life.
Here is no setting apart of any fund; it is, in effect, the gift of an annuity out of his estate, of a fixed sum of money annually, measured and expressed by the terms, “ interest of $6,000,” equivalent to $360. Should a change be made in the legal interest of money, a question may arise, whether these annual payments should change with it. But no such altera*512tion has been made, and, therefore, we have no occasion to consider that question. Swett v. Boston, 18 Pick. 123. Here being no creation of any trust fund, but a clear payment directed by the testator to be made by his executor out of his estate, it was chargeable with no tax, expense of management, or other deduction, the court are of opinion, that the full quarter’s interest of ninety dollars was due to the plaintiff, and on the facts agreed, that she is entitled to judgment for that sum. Judgment for the plaintiff.